El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelante fné condenado por portar nn revólver y en su apelación contra esa sentencia alegó que la prueba fué erróneamente apreciada y que no debió ser condenado.
Dos testigos del fiscal declararon que el apelante compró un revólver en una tienda y que al salir de ella para la calle lo metió en uno de sus - bolsillos. El apelante admite que compró el revólver, pero niega que lo portara, diciendo que al salir de la tienda para ir a una ferretería para comprar balas para esa arma llevaba el revólver un muchacho de la tienda, con quien regresó a ella para devolver el revólver porque no servía, habiéndole sido vendido como bueno. Con motivo de esa devolución se produjo una disputa entre vendedor y comprador e intervino la policía.
La sentencia apelada demuestra que el conflicto de la evidencia sobre si el apelante portaba o no revólver cuando-salió de la tienda fué resuelto por la corte sentenciadora dando crédito a la prueba del fiscal, sin que en esto veamos error manifiesto, por lo que no podemos declarar que la prueba fué apreciada erróneamente.
El revólver debía estar aparentemente bueno, pues el apelante lo compró y fué a buscar balas para él, aunque el vendedor declaró que tenía la masa pero que le faltaban algunas piezas, por lo que es de aplicación la cita que hicimos en el caso de El Pueblo v. Alonso, 35 D.P.R. 478, según la cual una pistola no deja de serlo porque temporalmente sea deficiente y porque esté cargada o no, porque mientras tenga las características generales de una pistola y su apariencia de tal, es una pistola.
La cita que hace el apelante del caso de El Pueblo v. Ortega, 35 D.P.R. 782 no es aplicable al presente porque el apelante no ignoraba que portaba un revólver; y tampoco *38lo es la del caso de El Pueblo v. Almodóvar, 35 D.P.R. 912, porque el apelante no portó el revólver con el fin que en dicho caso se hizo.
La sentencia apelada debe ser confirmada.